Citation Nr: 0311900	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-21 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 40 percent for a low back 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from August 1978 to June 1997.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 RO rating decision which 
granted service connection and a 10 percent rating for a low 
back disability.  A December 2000 RO decision assigned a 
higher rating of 20 percent for the low back condition.  The 
veteran provided testimony at a personal hearing at the RO in 
March 2001.  A May 2001 RO decision assigned a higher rating 
of 40 percent for the low back condition.  The veteran 
continues to appeal for a higher rating for his low back 
disability.  


FINDINGS OF FACT

Since the veteran's separation from active duty, his low back 
disability has produced impairment equivalent to pronounced 
intervertebral disc syndrome.  


CONCLUSION OF LAW

The criteria for a 60 percent rating for a low back 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from August 
1978 to June 30, 1997, at which point he retired.  His 
service medical records indicate that he was treated for low 
back complaints on several occasions during service.  

In February 1997, while the veteran was still on active duty, 
the RO received his claim for service connection for a low 
back disability.  

The veteran underwent a VA general medical examination in 
March 1997 while he was still in the service.  He reported 
that his low back pain began in 1979 following a 
hyperextension injury.  He stated that since that time, he 
had not suffered an acute exacerbation of the muscular spasm, 
but that the pain had continued.  He said he had right hip 
pain which would occur on occasions with increased activities 
and would last for a few seconds and then resolve.  The 
examiner reported that the lumbar spine had flexion to 95 
degrees, extension to 35 degrees, lateral bending to 40 
degrees, both left and right, and rotation to 35 degrees, 
both left and right.  The examiner noted that all ranges of 
motion were without pain.  As to the right hip, the examiner 
noted that flexion was to 125 degrees, internal rotation was 
to 20 degrees, and external rotation was to 45 degree, all 
without pain.  The examiner indicated that there were no 
gross neurological abnormalities appreciated.  The impression 
included lower back pain, chronic muscular in origin.  

In July 1997, the RO granted service connection and a 10 
percent rating for a low back disability.  

Private treatment records dated from March 1998 to May 1998 
show that the veteran was treated for disorders including his 
low back disability.  

VA treatment records dated from April 1998 to July 1999 
reflect that the veteran continued to receive treatment for 
disorders including his low back disability.  A May 1998 
treatment entry noted that the veteran had back spasms and 
right hip pain.  The impression was multiple arthritic 
problems.  A June 1998 entry noted that the veteran had 
complaints including right hip pain.  The examiner reported 
that the veteran had low back pain with radiculopathy.  
Another June 1998 entry related an assessment which included 
low back pain, probably sciatica.  

The veteran underwent a VA orthopedic examination in July 
1999.  He complained of pain when sitting for a long period 
of time or with any prolonged standing.  The veteran also 
stated that he had pain with excessive bending or squatting 
and that he would have pain referred down the right posterior 
buttocks and posterior thigh.  He further reported that he 
began experiencing pain in the right posterior buttocks in 
1985 and indicated that he had not suffered an injury to his 
hip.  The examiner reported that examination of the lumbar 
spine showed mild tenderness to deep palpation over the lower 
lumbar spine and lumbosacral junction.  It was noted that no 
muscle spasm was appreciated.  The examiner indicated that 
the veteran had 80 degrees of forward flexion, 10 degrees of 
extension, 15 degrees of banding to the left, and 15 degrees 
of bending to the right.  It was reported that the veteran 
was able to stand on his toes and his heels, that he had a 
normal gait, and that reflexes in his lower extremities were 
2+ and symmetric.  Strength was 5/5 and sensation was normal.  
Straight leg raising in the seated and supine position was 
normal.  Examination of the right hip showed full internal 
and external rotation at the hip in extension and 90 degrees 
of flexion.  It was noted that the veteran had full flexion, 
extension, abduction, and adduction without pain in the hip.  
X-rays of the right hip and lumbar spine were normal.  The 
impression included chronic lumbar strain without evidence of 
neurocompressive pathology, and right hip pain referred from 
low back strain without evidence of right hip pathology.  

VA treatment records dated from August 1999 to July 2000 
refer to continued treatment.  Treatment entries from 
September 1999 and March 2000 noted that the veteran had 
chronic low back pain and related assessments of 
sacroileitis.  A March 2000 back evaluation report noted that 
the a magnetic resonance imaging (MRI) scan showed mild disc 
desiccation at L4-L5 and L5-S1, and mild facet joint 
degenerative joint disease at L4-L5.  It was reported that 
the veteran's chief complaint was lumbosacral pain.  The 
examiner noted that the veteran complained of tenderness over 
the right sacroiliac joint.  As to range of motion, flexion 
was 80 degrees and extension was 20 degrees.  Reflexes were 
symmetrical and active, and sensation was intact.  

Private treatment records dated from October 1999 to July 
2000 reflect continued treatment for low back complaints.  A 
March 2000 treatment entry from Cape Canaveral Hospital noted 
an impression of low back pain with occasional right lower 
extremity pain, lumbar facet arthropathy, right sacroiliac 
joint dysfunction, mild lumbar disc disease with no sign of 
central or neurological stenosis, and rule out lumbar 
radiculopathy.  Another March 2000 entry from such facility 
noted that the veteran had a longstanding history of low back 
pain without radicular component.  He underwent lumbar facet 
block of L4-L5 and L5-S1 bilaterally and a sacroiliac joint 
block.  May 2000 entries noted that the veteran underwent 
procedures including epidural injection.  

In a June 2000 statement, J. C. LoZito, M.D., reported that 
the veteran had chronic low back pain.  Dr. LoZito indicated 
that the veteran had back pain for twenty years and that he 
was currently taking multiple medications including Percocet, 
Floricet, Cod Liver Oil, and Zanaflex.  It was noted that the 
veteran had received epidural steroid injections during the 
previous month.  Dr. LoZito reported that during the past two 
or three years, the veteran's back pain had worsened and that 
it was mostly on the left and mostly in the SI joint area.  
It was noted that occasionally the pain would go down the 
back of the veteran's left leg to his knees, but no further.  
Dr. LoZito reported that the veteran had no numbness, pain or 
weakness below the knee on either side, but that he currently 
had a shooting pain in his right hip.  Dr. LoZito indicated 
that the veteran had good range of motion in his back and no 
muscle spasm or scoliosis.  There was pain on palpation over 
the left SI joint.  It was reported that there was no drift, 
atrophy, or fasciculations, and that strength and tone were 
normal.  The sensory examination was noted to be normal 
including touch, proprioception and double simultaneous 
stimuli.  Romberg was negative and reflexes were 2+ and 
symmetrical.  Dr. LoZito indicated that no pathologic 
reflexes were present and that both plantar responses were 
flexor.  The impression included left SI joint pain and 
chronic pain syndrome.  

A July 2000 report from Patrick Air Force Base related an 
assessment of pelvic dysfunction, sacral dysfunction, 
thoracic dysfunction, and chronic low back pain.  Another 
July 2000 entry noted that the veteran had a history of back 
pain and lower back pain and that he was seeing a pain 
management specialist.  He had been given a TENS unit.  The 
clinician stated that the veteran had some thoracic 
dysfunction which was minimal as well as some spasm on the 
left psoas and quadratus lumborum muscles.  The assessment 
was chronic low back pain due to chronic pelvic dysfunction 
and sacral dysfunction which was resolved since the previous 
visit in July, but the veteran still had a lot of tension in 
his muscles due to the fact of chronicity.  In a July 2000 
statement, Dr. A. A. Morales-Caban noted that he first 
evaluated the veteran in July 1999 for back problems.  It was 
noted that a November 1999 MRI showed that the veteran had 
mild disc desiccation at L4-L5 and L5-S1 and mild facet joint 
degenerative change on the left at L4-L5 and minimal on the 
right at such level.  Dr. Morales-Caban indicated that the 
above pathology was causing irritation of the spine tendons, 
ligaments and muscles with resulting contracture and pain.  

In a July 2000 statement, the veteran reported that from 
March 2000 to July 2000, he received a combination of five 
selective RACZ procedures, epidurals, facet blocks, and SI 
joint blocks to attempt to relieve his continuing pain in his 
right hip.  He stated that he had also been experiencing 
muscle spasms.  The veteran further indicated that the 
evidence demonstrated that he had consistent low back pain 
that occasionally radiated down his right lower extremity, 
lumbar facet arthropathy, and lumbar disc disease.  He stated 
that he had been prescribed Percocet for his pain.  

VA treatment records dated from September 2000 to November 
2000 reflect that the veteran continued to receive treatment 
for disorders including his back disability.  An October 2000 
entry noted that the veteran had chronic back spasms and 
related an assessment of chronic low back pain.  A November 
2000 entry noted an impression which included chronic back 
pain, lumbosacral spondylosis, and no clinical evidence of 
radiculopathy or myelopathy.  

A December 2000 RO decision assigned a higher rating of 20 
percent for the veteran's low back disability.  

VA treatment records dated from December 2000 to February 
2001 show continued treatment.  A December 2000 entry noted 
that the veteran had chronic back spasms.  The assessment was 
chronic low back pain.  A February 2001 entry noted a history 
of chronic lower back pain.  It was noted he used something 
similar to a TENS unit for when his muscle spasms would 
become bad.  

Private treatment records dated from February 2001 to March 
2001 show continued treatment for the veteran's low back 
disability.  Treatment reports dated in March 2001 from the 
Patrick Air Force Base also reflect such treatment.  A March 
2001 entry noted an assessment of sacral dysfunction.  

At a March 2001 RO hearing, the veteran testified that he 
could not stand still comfortably.  He also stated that he 
wore a back brace, but that he bought it himself and did not 
wear it at work.  The veteran reported that he had numbness 
in his buttocks.  He further indicated that he had muscle 
spasms frequently.  The veteran noted that the pain went down 
to about his knee, but that on a couple occasions it would go 
down to his foot.  He stated that he was taking Percocet and 
other treatment.  The veteran indicated that his number one 
complaint was pain in the sacroiliac joint.  

The veteran underwent a VA orthopedic examination in March 
2001.  He complained of low back pain localized to the right 
buttock and posterior thigh, and he pointed to the right 
sacroiliac area.  He denied any groin pain.  He indicated 
that originally he was calling his pain hip pain, but that 
his pain had always been in the buttock and posterior thigh 
region.  The examiner reported that the veteran showed no 
pain on internal or external rotation of the right hip.  The 
examiner indicated that the veteran had full flexion, 
extension, abduction, and adduction without pain in the right 
hip.  It was noted that the veteran had 5/5 strength on that 
side and that there was no greater trochanteric pain.  He did 
have pain to palpation over the right sacroiliac and sciatic 
notch regions.  X-rays of the right hip and right sacroiliac 
joint were normal.  As to an impression, the examiner 
indicated that it appeared that the pain the veteran was 
having in the right buttock, posterior thigh, and sacroiliac 
region, was more related to his lumbar spine etiology.  The 
examiner commented that he did not believe that any pathology 
was related to the veteran's hip.  

The veteran also underwent a VA spine examination in March 
2001.  He complained of pain in the low back with spasms 
which he described as a constant type pain.  The veteran also 
stated that he had some severe pain in the right sacroiliac 
region, buttocks, and down the posterior thigh.  He indicated 
that the pain usually stopped at the knee, but that it would 
occasionally go down to the foot.  The veteran noted that 
such was a constant pain and that the severity depended on 
his activities.  He stated that the pain was worse with 
sitting and driving and that prolonged standing also caused 
him problems.  The examiner reported that palpation of the 
lumbar spine revealed no muscle spasms.  Palpation of the 
sacroiliac region revealed some tenderness which was most 
specified in the sciatic notch region.  The veteran could 
stand on his toes and heels.  Neurologic examination revealed 
5/5 strength in all muscle groups.  Sensation was intact, 
bilaterally, and he had 2+ and symmetric deep tendon 
reflexes.  He had negative straight leg raising and that 
compression of the pelvis did not create any sacroiliac type 
of pain.  X-rays of the lumbar spine revealed some minor 
retrolisthesis of L4-L5, the disc spaces were adequately 
maintained, and the sacroiliac joint looked normal.  The 
examiner commented that he felt the veteran suffered form a 
chronic lumbar strain which was giving him his lower back 
pain.  The examiner noted that, additionally, he believed 
that the veteran had most probably some neurocompressive 
pathology and that he was complaining of pain which had been 
previously stated by his chiropractor to be in the sacroiliac 
joint.  The examiner stated, however, that he felt that such 
was more likely referred pain from the neurocompressive 
pathology.  

VA treatment record dated from March 2001 to May 2001 show 
that the veteran continued to receive treatment.  A March 
2001 entry noted that his biggest issue was chronic low back 
pain.  It was noted that the veteran was taking medication 
for pain and muscle spasms.  

A May 2001 RO decision granted a higher rating of 40 percent 
for the low back disability, effective July 1, 1997 (the day 
after release from active duty).  

Private treatment records dated from June 2001 to June 2002 
refer to continued treatment.  A June 2001 entry from Central 
Space Coast Pain Management noted that the veteran had 
increased spasms over the right buttocks with moderate pain 
in the right paraspinous region.  The veteran also reported 
increased lumbosacral pain.  The impression included low back 
pain with right leg pain, lumbar degenerative disc disease, 
lumbosacral pain with right sciatica, and right sacroileitis.  

Treatment records from Patrick Air Force Base dated from June 
2001 to September 2002 indicate that the veteran was treated 
for several disorders including his back disability.  A 
September 2002 statement from a physician at such facility 
noted that the veteran present with a long history of low 
back pain.  It was reported that since 1984, the veteran had 
been seen and evaluated for low back pain diagnosed as 
strains, sciatica, and chronic pain syndrome.  The physician 
noted that the veteran had been seen in neurology and pain 
management with the need for narcotics at times to control 
his pain.  

The veteran underwent a VA orthopedic examination in November 
2002.  He reported that he had intermittent back pain with 
radiation into his buttocks.  He could forward flex to 80 
degrees, and could be pushed to 85 degrees with some mid 
lumbar low back pain.  It was noted that lateral bending was 
from 0 to 30 degrees, bilaterally.  He had bilateral sciatic 
notch tenderness and a negative straight leg raise.  Deep 
tendon reflexes were brisk, 2+ and symmetric, and motor 
strength was 5/5 of his lower extremities.  The veteran had 
full range of motion of the hips.  It was noted that X-rays 
as to the lumbosacral spine showed no significant 
degenerative disc disease and that an MRI in February 2002 
showed minimal disc desiccation changes at L5-S1 with no 
focal disc herniation or significant stenosis.  The examiner 
indicated that the veteran had symptoms in the medical chart 
consistent with lumbosacral strain.  

Private treatment records dated from July 2002 to December 
2002 refer to other disorders.  

In a February 2003 statement, the veteran described his low 
back disability, including pain and muscle spasm.  He said he 
had sciatic pain radiating down his right leg to the knee 
area and that it was sometimes accompanied by pain radiating 
down his left leg.  He indicated that he had decreased 
flexibility and bending ability.  He described the treatment 
he had received.

II.  Analysis

Through correspondence, the rating decision, the statement of 
the case, and the supplemental statements of the case, the 
veteran has been informed of the evidence necessary to 
substantiate his claim for a rating higher than 40 percent 
for a low back disability.  VA examinations have been 
provided, and relevant medical records obtained.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities.  Separate 
diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The rating schedule for evaluating intervertebral disc 
syndrome changed during the pendency of this appeal.  Either 
the old or new rating criteria may apply, whichever are most 
favorable to the veteran, although the new rating criteria 
are only applicable since their effective date.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990); VAOPGCPREC 3-2000.  

The old criteria, in effect prior to September 23, 2002, 
provided that a 40 percent rating is warranted for severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent rating requires pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm and an absent ankle jerk or 
other neurological findings appropriate to the site of the 
diseased disc and little intermittent relief.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2002).  

Under the new criteria of Code 5293, effective September 23, 
2002, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 (combined ratings table) 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  When rating based on incapacitating episodes, a 
10 percent rating is assigned when there are incapacitating 
episodes having a total durataion of at least one week but 
less than two weeks during the past 12 months; a 20 perent 
rating is assigned when there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months; a 40 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent rating is 
warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  When evaluating on the 
basis of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  Evaluate 
neurologic disabilities separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293, as revised in 67 
Fed. Reg. 54345 (2002).

Severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292.  A 
40 percent rating is the maximum available under Diagnostic 
Code 5292.  

A 40 percent evaluation is warranted for severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 40 percent rating is the maximum 
available under Diagnostic Code 5295.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  See note at 
"diseases of the peripheral nerves" in 38 C.F.R. § 4.124a.  
With regard to sciatic nerve paralysis, a 10 percent rating 
is warranted for mild incomplete paralysis; a 20 percent 
rating requires moderate incomplete paralysis; a 40 percent 
rating requires moderately severe incomplete paralysis; a 60 
percent rating requires severe incomplete paralysis with 
marked muscular atrophy; and an 80 percent rating is given 
for complete paralysis, when there is complete paralysis the 
foot dangles and drops, no active movement of the muscles 
below the knee is possible, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

After comparing the requirements of new Code 5293 to the 
evidence of record, the Board finds that rating under new 
Code 5293 would not result in as high a rating as under the 
old version of Code 5293.  With regard to the new criteria, 
the veteran does not have the required duration of yearly 
incapacitating episodes for a higher rating, and separate 
ratings under orthopedic and neurological codes would not 
result in a combined rating higher than what could be 
assigned under the old version of Code 5293.  Thus the Board 
will use the old version of Code 5293 in the present case.  
Karnas, supra.

The medical evidence includes multiple VA examinations from 
1997 to 2002, and numerous treatment records since service.  
There is evidence of some low back disc problems, and the 
veteran has been frequently seen for low back pain which at 
times radiates down his legs.  Muscle spasm has often been 
found.  There have only been intermittent abnormal 
neurological findings.  However, the veteran maintains that 
he has only intermittent relief of radiating low back pain, 
and the frequency of treatment he has received lends support 
to his assertion.  The old version of Code 5293 also takes 
into consideration limitation of motion, including limited 
motion due to pain, and the Board has taken into account the 
varying degrees of limited motion and findings of pain shown 
in the records.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet.App. 202 (1995); VAOPGCPREC 36-97.  

Viewing all the signs and symptoms of the veteran's low back 
disability, the Board finds that there is pronounced 
intervertebral disc syndrome, warranting a higher 60 percent 
rating under the old version of Code 5293.  This is an 
initial rating case on the granting of service connection, 
and thus different percentage ratings may be assigned for 
different periods of time, since the effective date of 
service connection, based on the facts found (i.e., "staged 
ratings").  Fenderson v. West, 12 Vet.App. 119 (1999).  
While the evidence shows some day-to-day fluctuations in the 
veteran's low back condition, there have been no variations 
to the extent as would justify different staged ratings since 
service connection became effective on July 1, 1997.  
Therefore the higher 60 percent rating for the low back 
disability is to be effective as of July 1, 1997.  The Board 
has considered the benefit-of-the-doubt rule, 38 U.S.C.A. 
§ 5107(b), in making this decision.


ORDER

A higher rating of 60 percent for a low back disability is 
granted.  



	                        
____________________________________________
	L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

